Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Amendment filed on 11/30/2021, in which claims 1 and 11 are amended. Claims 1-7, 9-17, and 19-20 are currently pending.
Response to Arguments
As to claims 1 and 11, applicants submit the following arguments: 
“However, as shown in Fig. 18B of Lee (reproduced below), the guidelines 350 fail to accounts for spacing between each of the first image output device 200a and the second image output device 200b. … As a result, the guidelines 350 naturally fail to account for this spacing as well. Consequently, Lee fails to disclose "the outline accounts for spacing between each of the multiple display devices represented in the outline," as recited in claim 1.”

The examiner respectfully disagrees. Lee discloses that guidelines 350 (outline) are displayed overlaying the content 810 on the mobile terminal 100[See ¶-436]. The guidelines set the corresponding portions of the content 810 to be displayed by the image output devices ("orchestration of the multiple digital display devices") [See ¶-442]. The relative arrangement of the output image output devices 200 may be recognized [See ¶-406]. Fig 17A shows that the arrangement may include space between the image output devices 200a and 200b, wherein the first image output devices 200a is closer (spacing) to the terminal 100 than the second image output device 200b [See ¶-413]. Fig 18D shows that in this case, the guideline for the first image output devices 200a is bigger than the guideline for the second image output device 200b [See ¶-453-454, 456]. The broadest reasonable interpretation does not 

“The Examiner contends that cloud server 108 in Poornachandran "is configured to perform a machine learning operation to identify a calibration pattern associated with each digital display device and determine a position of each digital display device," as recited in claim 1. However, paragraph [0045] of Poornachandran discloses that the cloud server 108 determines the display configuration, which is neither a calibration pattern nor positions of the displays 160. … Further, the Examiner contends that paragraphs [0029] and [0031] of Poornachandran disclose identifying a calibration pattern. However, paragraph [0029] says nothing about the calibration pattern; rather, paragraph [0029] discloses various means by which to determine the position of the displays 160 based on the physical geometric characteristics of the displays 160. Likewise, paragraph [0031] is silent on a calibration pattern.”

The examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Poornachandran is not relied upon to teach "a calibration pattern associated with each digital display device and determine a position of each digital display device". (Emphasis by applicant.) 
Poornachandran is relied upon to teach "a cloud configured to communicate with the multiple digital display devices and the user device via the Internet; wherein the cloud is configured to perform a machine learning operation to identify a calibration pattern… " (Emphasis added.)
In essence, Lee already teaches "wherein the [processor] is configured to perform a machine learning operation to identify a calibration pattern associated with each digital display device and determine a position of each digital display device". Lee discloses that Fig 17A shows that image recognition (machine learning operation) is arugendo that the combination did not teach the limitation, the broadest reasonable interpretation of "calibration pattern" does not preclude the identification of the physical relationships (calibration pattern), and their positions taught by Poornachandran [See ¶-29, 31]. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

“In other words, the display configuration (describe in more detail below) is generated to determine the physical relationships among the displays 160, i.e., the position of each digital display device, because such information has already been determined by the mobile computing device 102. In fact, such determination is performed in block 410 as shown in Fig. 4 of Poornachandran, which is before block 424. Because the mobile computing device 102 transmits such information to the cloud server 108, it signifies that the cloud server 108 does not determine the positions of the displays 160.”

The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123.I-II.
Poornachandran discloses that a user captures an image of a plurality of displays 160 of computing devices 106 (digital display devices) using a mobile device in order to calibrate the extended display of content [See ¶-40, 45]. The captured image may be 

“A skilled artisan would not modify Lee with the teachings of Gordon, because it would render the resulting system inoperable. According to paragraph [0461] of Lee, the objective is to provide a user interface (display unit) 151 that outputs content through a plurality of image output devices 200a, 200b without a sense of difference from a position of a user and his or her mobile terminal… However, incorporating the features of Gordon (as proposed by the Examiner) into Lee would impair the aforementioned intention in Lee to display the entirety of the image.”

The examiner respectfully disagrees. "Although statements limiting the function or capability of a prior art device require fair consideration, simplicity of the prior art is rarely a characteristic that weighs against obviousness of a more complicated device with added function." In re Dance, 160 F.3d 1339, 1344, 48 USPQ2d 1635, 1638 (Fed. Cir. 1998). MPEP 2143.01.V.
Lee teaches that portions of an content image are displayed on displays 200, and that the entirety of the content is not displayed as shown in Figs 18B and 18D [See ¶-443, 444, and 453-454]. A skilled artisan would understand that Figs 18B and 18D show that portions are displayed, and that extraneous portions of the content are not displayed. Thus applicant's argument that Lee's intended purpose of displaying the entirety of the image would be rendered inoperable is moot. Additionally, Lee also teaches that spacing between displays is determined and accounted for when displaying the content [See above response]. Thus the combination of Lee, Poornachandran, and Gordon would not render Lee unsatisfactory for its intended purpose.
Examiner maintains that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee's multi 
Motivation to do so would be to provide an immersive experience that displays content across multiple displays as though they were windows into a virtual world, as taught by Gordon [See ¶-11].
Applicant’s arguments dated 11/30/2021 have been fully considered, but they are not deemed to be persuasive.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a static image capture means” in claims 4, and 14.
“a moving image capture means” in claims 5 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20170315772 A1 thereafter "Lee"), in view of Poornachandran et al (US 20170075638 A1 thereafter "Poornachandran"), in view of Gordon (US 20170201740 A1).
As to claim 1, Lee discloses a system for mapping an orchestration of multiple digital display devices to display a digital content item across the multiple digital display devices, comprising: [Fig 18A shows a content displayed across a plurality of image output devices 200 (digital display devices) [See ¶-430]]

a user device including a display screen, a user interface, a memory, a processor, and data link capabilities, [Mobile terminal 100 (user device) includes a display unit 151 (display screen) [See ¶-148], user interface [See ¶-128], memory 170 (memory) [See ¶-140], controller 180 (processor) [See ¶-99], and a wireless communication unit 110 (data link capabilities) [See ¶-104, 107]]
said user interface configured to display an outline representing an orchestration of the multiple digital display devices as an overlay on a visual representation of the digital content item, [Guidelines 350 (outline) are displayed overlaying the content 810 on the mobile terminal 100[See ¶-436]. The guidelines set the corresponding portions of the content 810 to be displayed by the image output devices ("orchestration of the multiple digital display devices") [See ¶-442]]
such that the outline accounts for spacing between each of the multiple display devices represented in the outline, and [The relative arrangement of the output image output devices 200 may be recognized [See ¶-406]. Fig 17A shows that the arrangement may include space between the image output devices 200a and 200b, wherein the first image output device 200a is closer (spacing) to the terminal 100 than the second image output device 200b [See ¶-413]. Fig 18D shows that in this case, the guideline for the first image output device 200a is bigger than the guideline for the 
configured to permit a user to move and size the visual representation of the digital content item to adjust a display of the digital content item on the display screens of the multiple digital display devices; and … [The user may move, reduce (size), or enlarge (size) content 810 [See ¶-440]]
wherein the [processor] is configured to perform a machine learning operation to identify a calibration pattern associated with each digital display device and determine a position of each digital display device; [Fig 17A shows that image recognition (machine learning operation) is used to recognize patterns displayed on each image output device [See ¶-382-385]]
wherein, upon selection of the digital content item on the user interface of the user device by the user, the multiple digital display devices are configured to receive data representing the digital content item and display, on the display screens of the multiple digital display devices, a synchronized display representing the digital content item; [When an icon 710 is selected a content 810 can be selected ("selection of the digital content item") for output across the image output devices 200a-b [See ¶-429-430, 434]. As shown in Figs 18A-B, the content is divided and displayed across the image output devices 200a-b (synchronized display) [See ¶-430, 446]]
wherein the synchronized display representing the digital content item is the display of the digital content item rendered across the multiple digital display devices in the form of a continuous and incomplete display of the digital content item, … [Figs 18B 
only displaying portions of the display of the digital content item corresponding to locations where a display screen of a digital display device is positioned; and  [Figs 18B and 18D show that portions of a single content that are within the guidelines 350 are displayed [See ¶-445, 453-454]. The guidelines correspond to the locations of the image output devices 200a-b shown as preview images 300a-b [See ¶-436]]
wherein the user device is not a digital display device of the multiple digital display devices and is not a part of the orchestration of the multiple digital display devices displaying the synchronized display [Mobile terminal 100 (user device) is described as being utilized for recognition of the image output devices 200a-b [See ¶-382-385]. Further, the mobile terminal 100 is described as being used to calibrate the content images to be displayed on the image output devices 200a-b [See ¶-¶-445, 453-454].  The broadest reasonable interpretation of the limitation "not a part of the orchestration of the multiple digital display devices displaying the synchronized display" does not preclude the mobile terminal 100 from merely being excluded from receiving a portion of content 810 for display along with devices 200a-b. The mobile terminal 100 is not described as receiving a portion of the content 810 for synchronized display with devices 200a-b and thus teaches the limitation].
a cloud configured to communicate with the multiple digital display devices and the user device via the Internet; wherein the cloud is configured to perform a machine learning operation to identify a calibration pattern… the display of the digital content item being incomplete as a result of accounting for space between the display screens of the multiple digital display devices…" (Emphasis added.)
On the other hand, Poornachandran does teach "a cloud configured to communicate with the multiple digital display devices and the user device via the Internet; wherein the cloud is configured to perform a machine learning operation to identify a calibration pattern… " (Emphasis added.)
Poornachandran discloses a system wherein a cloud server 108 (cloud) communicates with computing devices 106 (digital display devices) [See ¶-38]. A user captures an image of a plurality of displays 160 of computing devices 106 (digital display devices) using a mobile device in order to calibrate the extended display of content [See ¶-40, 45]. The captured image may be sent to a cloud server for determining the display configuration [See ¶-45]. A plurality of image recognition algorithms (machine learning) may be used to identify the displays, physical relationships (calibration pattern), and their positions [See ¶-29, 31]. A reference may be relied upon for all its teachings, including alternate embodiments (e.g. where the configuration is determined by the cloud server). The combination of Lee and Poornachandran teach the limitation. Furthermore, even assuming arguendo that the combination did not teach the limitation, the broadest reasonable interpretation of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee's multi display system to incorporate the teachings of Poornachandran's cloud server.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Poornachandran's cloud server would have predictably resulted in reducing the workload on the user's device thus conserving battery and other computer resources.
However, Lee, and Poornachandran do not teach “such that the outline accounts for spacing between each of the multiple display devices represented in the outline, … the display of the digital content item being incomplete as a result of accounting for space between the display screens of the multiple digital display devices”.
On the other hand, Gordon does teach “the display of the digital content item being incomplete as a result of accounting for space between the display screens of the multiple digital display devices”.
Gordon discloses a system that displays content on multiple display device zones [See ¶-26-27]. Fig 1 shows that portions (incomplete) of the video model (digital content item) are displayed [See ¶-27]. Additionally, the orientation and position of the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee's multi display system, and Poornachandran's cloud server to incorporate the teachings of Gordon's video model portion displaying.
Motivation to do so would be to provide an immersive experience that displays content across multiple displays as though they were windows into a virtual world, as taught by Gordon [See ¶-11].
As to claim 2, Lee, Poornachandran, and Gordon disclose the system of claim 1, wherein the data link capabilities of the digital display device or the user device are WiFi capabilities or wired Ethernet capabilities [Lee, The network interface unit (data link capabilities) may include Wi-Fi (WiFi capabilities) and an Ethernet terminal (wired Ethernet capabilities) [See ¶-161]].
As to claim 3, Lee, Poornachandran, and Gordon disclose the system of claim 1, wherein a spatial gap distance or [Poornachandran, Based on their physical relationships (calibration pattern) the orientation of each display (display device) is determined [See ¶-31]. Additionally, their distances from each other (spatial gap distance) may be determined [See ¶-29]]
an orientation of each digital display device is determined via the calibration pattern [Lee, The controller 180 of the mobile terminal 100 can determine the postures 
[Examiner’s note: the limitation “a static image capture means” is interpreted as invoking 112(F). The limitation is therefore interpreted using the structure provided in the specification: “camera” [Pg. 8, Ln 25]]
As to claim 4, Lee, Poornachandran, and Gordon disclose the system of claim 1, wherein the user device further includes a static image capture means configured to capture one or more static images of each digital display device of the multiple digital display devices and [Lee, Fig 17A shows that image recognition (machine learning operation) is used to recognize patterns displayed on each image output device [See ¶-382-385]. The image for the image recognition is performed using a camera of the mobile terminal 100 [See ¶-379]]
send the one or more static images to the cloud [Poornachandran, A user captures an image of a plurality of displays 160 of computing devices 106 (digital display devices) using a mobile device in order to calibrate the extended display of content [See ¶-40, 45]. The captured image may be sent to a cloud server for determining the display configuration [See ¶-45]].
[Examiner’s note: the limitation “a moving image capture means” is interpreted as invoking 112(F). The limitation is therefore interpreted using the structure provided in the specification: “camera” [Pg. 8, Ln 25]]
As to claim 5, Lee, and Poornachandran disclose the system of claim 1, wherein the user device further includes a moving image capture means configured to capture one or more moving images [Poornachandran, The user's mobile device 102 (user 
However, Lee, and Poornachandran do not teach "configured to capture one or more moving images of each digital display device of the multiple digital display devices and send the one or more moving images to the cloud." (Emphasis added.)
On the other hand, Gordon does teach "configured to capture one or more moving images of each digital display device of the multiple digital display devices and send the one or more moving images to the cloud." (Emphasis added.)
Gordon discloses that electronic device 18C (user device) includes a camera 20C as shown in Figs 1 and 2 [See ¶-13, and 20]. The displays 32A and 32B may display a calibration video, and camera 20C of user device 32C may continuously capture images (video) for analysis [See ¶-31-32]. The captured images may be sent to a remote computer system (cloud) for analysis, which may be a cloud computing system [See ¶-23, 46].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee's multi display system and displaying, and Poornachandran's video capture to incorporate the teachings of Gordon's video transmission.
Motivation to do so would be to support an immersive experience where content is smoothly rendered across multiple displays as though they were windows into a 3D world, as taught by Gordon [See ¶-11]. Additional motivation to do so would be to determine the user's vantage point, thus improving the immersive experience, as taught by Gordon [See ¶-23, 28].
As to claim 6, Lee, Poornachandran, and Gordon disclose the system of claim 1, wherein the cloud and/or [Poornachandran, a user captures an image of a plurality of displays (representation of the multiple digital display devices) using a mobile device in order to calibrate the extended display of content [See ¶-40, 45]. The captured image may be utilized by the user's mobile device to determine the display configuration [See ¶-29]. The display configuration includes the identifier of each display [See ¶-32], edge detection of the display (boundary) [See ¶-29], and the angles/orientation of each display [See ¶-29, 31]. The captured image may be sent to a cloud server for determining the display configuration [See ¶-45]]
the user device is configured to determine an identity, boundary, and orientation of each digital display device of the multiple digital display devices based on a representation of the multiple digital display devices [Lee, The controller 180 of the mobile terminal 100 can determine the identity using identification information 620a-b [See ¶-394], the guidelines (boundary) [See ¶-394, 438], postures (orientation) of image output devices 200a-b [See ¶-421]].
As to claim 10, Lee, Poornachandran, and Gordon disclose the system of claim 1, wherein each digital display device of the multiple digital display devices is further configured to process the data representing the digital content item and extract a distinct data portion corresponding to a distinct display portion of the digital content item, and [Lee, A skilled artisan would understand from Figs 18A-D that the first and second portions that are displayed on the image output devices 200a-b are distinct (distinct data portions). The image output devices 200a-b may receive or store a content 810 (“data representing the digital content item”) [See ¶-446-447]. They may then 
wherein the distinct display portion is displayed on a digital display device of the multiple digital display devices [Lee, A skilled artisan would understand from Figs 18A-D that the first and second portions that are displayed on the image output devices 200a-b are distinct (distinct data portions)].
As to claim 11, Lee discloses a method for mapping an orchestration of multiple digital display devices to display a digital content item across the multiple digital display devices, comprising: [Fig 18A shows a content displayed across a plurality of image output devices 200 (digital display devices) [See ¶-430]]
performing, by a [processor], a machine learning operation to identify a calibration pattern associated with each digital display device and determine a position of each digital display device; [Fig 17A shows that image recognition (machine learning operation) is used to recognize patterns displayed on each image output device [See ¶-382-385]]
selecting, by a user interface of a user device, the digital content item; [When an icon 710 is selected a content 810 can be selected ("selection of the digital content item") for output across the image output devices 200a-b [See ¶-429-430, 434]]
receiving, by the multiple digital display devices, data representing the digital content item; [The image output devices 200a-b may receive or store a content 810 (“data representing the digital content item”) [See ¶-446-447]]

wherein each digital display device of the multiple digital display devices includes the display screen, a memory, a processor, and data link capabilities; [Each image output devices 200  shown in Fig 3 includes a display unit 270 (display screen) [See ¶-166], storage unit 260 (memory) [See ¶-171], and a network interface unit (data link capabilities) [See ¶-161]]
wherein the user device includes a display screen, the user interface, a memory, a processor, and data link capabilities, [Mobile terminal 100 (user device) includes a display unit 151 (display screen) [See ¶-148], user interface [See ¶-128], memory 170 (memory) [See ¶-140], controller 180 (processor) [See ¶-99], and a wireless communication unit 110 (data link capabilities) [See ¶-104, 107]]
said user interface displaying an outline representing an orchestration of the multiple digital display devices as an overlay on a visual representation of the digital content item, [Guidelines 350 (outline) are displayed overlaying the content 810 on the mobile terminal 100[See ¶-436]. The guidelines set the corresponding portions of the content 810 to be displayed by the image output devices ("orchestration of the multiple digital display devices") [See ¶-442]]
such that the outline accounts for spacing between each of the multiple display devices represented in the outline, and [The relative arrangement of the output image output devices 200 may be recognized [See ¶-406]. Fig 17A shows that the 
permitting a user to move and size the visual representation of the digital content item to adjust a display of the digital content item on the display screens of the multiple digital display devices; … [The user may move, reduce (size), or enlarge (size) content 810 [See ¶-440]]
wherein the synchronized display representing the digital content item is the display of the digital content item rendered across the multiple digital display devices in the form of a continuous and incomplete display of the digital content item, [Figs 18B and 18D show that portions of a single content that are within the guidelines 350 are displayed [See ¶-445, 453-454]. A skilled artisan would recognize that figs 18B and 18D show that portions of the content outside of the guidelines 350 are not displayed (incomplete display), and that the image output devices 200a-b display different portions of the same content 810 and are thus a "continuous" display]
… only displaying portions of the display of the digital content item corresponding to locations where a display screen of a digital display device is positioned; and [Figs 18B and 18D show that portions of a single content that are within the guidelines 350 
wherein the user device is not a digital display device of the multiple digital display devices and is not a part of the orchestration of the multiple digital display devices displaying the synchronized display [Mobile terminal 100 (user device) is described as being utilized for recognition of the image output devices 200a-b [See ¶-382-385]. Further, the mobile terminal 100 is described as being used to calibrate the content images to be displayed on the image output devices 200a-b [See ¶-¶-445, 453-454].  The broadest reasonable interpretation of the limitation "not a part of the orchestration of the multiple digital display devices displaying the synchronized display" does not preclude the mobile terminal 100 from merely being excluded from receiving a portion of content 810 for display along with devices 200a-b. The mobile terminal 100 is not described as receiving a portion of the content 810 for synchronized display with devices 200a-b and thus teaches the limitation].
However, Lee does not teach "performing, by a cloud, a machine learning operation to identify a calibration pattern… wherein the cloud communicates with the multiple digital display devices and the user device via the Internet; … the display of the digital content item being incomplete as a result of accounting for space between the display screens of the multiple digital display devices…”  (Emphasis added.)
On the other hand, Poornachandran does teach "performing, by a cloud, a machine learning operation to identify a calibration pattern… wherein the cloud communicates with the multiple digital display devices and the user device via the Internet”  (Emphasis added.)
Poornachandran discloses a system wherein a cloud server 108 (cloud) communicates with computing devices 106 (digital display devices) [See ¶-38]. A user captures an image of a plurality of displays 160 of computing devices 106 (digital display devices) using a mobile device in order to calibrate the extended display of content [See ¶-40, 45]. The captured image may be sent to a cloud server for determining the display configuration [See ¶-45]. A plurality of image recognition algorithms (machine learning) may be used to identify the displays, physical relationships (calibration pattern), and their positions [See ¶-29, 31]. A reference may be relied upon for all its teachings, including alternate embodiments (e.g. where the configuration is determined by the cloud server). The combination of Lee and Poornachandran teach the limitation. Furthermore, even assuming arugendo that the combination did not teach the limitation, the broadest reasonable interpretation of "calibration pattern" does not preclude the identification of the physical relationships (calibration pattern), and their positions taught by Poornachandran [See ¶-29, 31]. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee's multi display system to incorporate the teachings of Poornachandran's cloud server.

However, Lee, and Poornachandran do not teach “the display of the digital content item being incomplete as a result of accounting for space between the display screens of the multiple digital display devices”.
On the other hand, Gordon does teach “the display of the digital content item being incomplete as a result of accounting for space between the display screens of the multiple digital display devices”.
Gordon discloses a system that displays content on multiple display device zones [See ¶-26-27]. Fig 1 shows that portions (incomplete) of the video model (digital content item) are displayed [See ¶-27]. Additionally, the orientation and position of the display zones are used to determine the portions to show, thus a skilled artisan would understand that the spacing between the display zone 32A and 32B are accounted for as further shown in Fig 1 [See ¶-27].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee's multi display system, and Poornachandran's cloud server to incorporate the teachings of Gordon's video model portion displaying.

As to claim 12, Lee, Poornachandran, and Gordon disclose the method of claim 11, wherein the data link capabilities of the digital display device or the user device are WiFi capabilities or wired Ethernet capabilities [Lee, The network interface unit (data link capabilities) may include Wi-Fi (WiFi capabilities) and an Ethernet terminal (wired Ethernet capabilities) [See ¶-161]].
As to claim 13, Lee, Poornachandran, and Gordon disclose the method of claim 11, wherein a spatial gap distance or [Poornachandran, Based on their physical relationships (calibration pattern) the orientation of each display (display device) is determined [See ¶-31]. Additionally, their distances from each other (spatial gap distance) may be determined [See ¶-29]]
an orientation of each digital display device is determined via the calibration pattern [Lee, The controller 180 of the mobile terminal 100 can determine the postures (orientation) of image output image output devices 200a-b using the images 630a-b (calibration pattern) displayed on the image output devices 200a-b [See ¶-421]].
[Examiner’s note: the limitation “a static image capture means” is interpreted as invoking 112(F). The limitation is therefore interpreted using the structure provided in the specification: “camera” [Pg. 8, Ln 25]]
As to claim 14, Lee, Poornachandran, and Gordon disclose the method of claim 11, wherein the user device further includes a static image capture means for capturing one or more static images of each digital display device of the multiple digital display 
sending the one or more static images to the cloud [Poornachandran, A user captures an image of a plurality of displays 160 of computing devices 106 (digital display devices) using a mobile device in order to calibrate the extended display of content [See ¶-40, 45]. The captured image may be sent to a cloud server for determining the display configuration [See ¶-45]].
[Examiner’s note: the limitation “a moving image capture means” is interpreted as invoking 112(F). The limitation is therefore interpreted using the structure provided in the specification: “camera” [Pg. 8, Ln 25]]
As to claim 15, Lee, and Poornachandran disclose the method of claim 11, wherein the user device further includes a moving image capture means for capturing one or more moving images [Poornachandran, The user's mobile device 102 (user device) includes a camera 120, as shown in fig 1. The camera 120 may capture video (moving images) [See ¶-20].].
However, Lee, and Poornachandran do not teach "capturing one or more moving images of each digital display device of the multiple digital display devices and sending the one or more moving images to the cloud." (Emphasis added.)
On the other hand, Gordon does teach "capturing one or more moving images of each digital display device of the multiple digital display devices and sending the one or more moving images to the cloud." (Emphasis added.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee's multi display system and displaying, and Poornachandran's video capture to incorporate the teachings of Gordon's video transmission.
Motivation to do so would be to support an immersive experience where content is smoothly rendered across multiple displays as though they were windows into a 3D world, as taught by Gordon [See ¶-11]. Additional motivation to do so would be to determine the user's vantage point, thus improving the immersive experience, as taught by Gordon [See ¶-23, 28].
As to claim 16, Lee, Poornachandran, and Gordon disclose the method of claim 11, wherein the cloud and/or [Poornachandran, a user captures an image of a plurality of displays (representation of the multiple digital display devices) using a mobile device in order to calibrate the extended display of content [See ¶-40, 45]. The captured image may be utilized by the user's mobile device to determine the display configuration [See ¶-29]. The display configuration includes the identifier of each display [See ¶-32], edge detection of the display (boundary) [See ¶-29], and the angles/orientation of each 
the user device determines an identity, boundary, and orientation of each digital display device of the multiple digital display devices based on a representation of the multiple digital display devices [Lee, The controller 180 of the mobile terminal 100 can determine the identity using identification information 620a-b [See ¶-394], the guidelines (boundary) [See ¶-394, 438], postures (orientation) of image output devices 200a-b [See ¶-421]].
As to claim 20, Lee, Poornachandran, and Gordon disclose the method of claim 11, further comprising processing, by each digital display device of the multiple digital display devices, the data representing the digital content item, extracting a distinct data portion corresponding to a distinct display portion of the digital content item, and [Lee, A skilled artisan would understand from Figs 18A-D that the first and second portions that are displayed on the image output devices 200a-b are distinct (distinct data portions). The image output devices 200a-b may receive or store a content 810 (“data representing the digital content item”) [See ¶-446-447]. They may then display the appropriate first or second portion based on related information received about the first and second portions [See ¶-446]. A skilled artisan would understand that the image output devices 200a-b must extract the appropriate first and second portion of the content using the received related information]
displaying the distinct display portion on a digital display device of the multiple digital display devices [Lee, A skilled artisan would understand from Figs 18A-D that the .
Claims 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20170315772 A1 thereafter "Lee"), in view of Poornachandran et al (US 20170075638 A1 thereafter “Poornachandran”), in view of Gordon (US 20170201740 A1), in view of Utsch (US 20190051268 A1).
As to claim 7, Lee, Poornachandran, and Gordon disclose the system of claim 1, wherein the cloud is further configured to … determine a position of each digital display device based on identifying an edge of each digital display device [Poornachandran, The captured image may be sent to a cloud server for determining the display configuration [See ¶-45. The image may be analyzed for edges to identify each display and based upon identifying the displays their distances and angles may be determined (position of each) [See ¶-29]].
However, Lee, Poornachandran, and Gordon do not teach "perform a machine learning operation to determine a position of each digital display device based on identifying an edge". (Emphasis added.)
On the other hand, Utsch does teach "perform a machine learning operation to determine a position of each digital display device based on identifying an edge". (Emphasis added.)
Utsch discloses that a unique barcode can be displayed on a plurality of devices for alignment, as shown in fig 3 [See ¶-21]. The user then takes a picture of the plurality of devices [See ¶-21]. The picture is analyzed to determine the edge of each unique pattern [See ¶-22]. The system uses image processing and pattern recognition 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee's multi display system, Poornachandran's cloud server, and Gordon's video model portion displaying to incorporate the teachings of Utsch's pattern recognition.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known techniques of image processing and pattern recognition would have predictably resulted in improved recognition of each display and identifying pattern. Additional motivation to do so would be because it is a simple substitution of one known element for another to obtain predictable results. A skilled artisan would have known how to replace Poornachandran's unique identifier with Utsch's barcode and pattern recognition. A skilled artisan would have understood that the substitution would have resulted in the predictable result of enabling the identification of each device and their location.
As to claim 17, Lee, Poornachandran, and Gordon disclose the method of claim 11, wherein the cloud further …determine a position of each digital display device based on identifying an edge of each digital display device. [Poornachandran, The captured image may be sent to a cloud server for determining the display configuration [See ¶-45. The image may be analyzed for edges to identify each display and based upon 
However, Lee, Poornachandran, and Gordon do not teach "performs a machine learning operation to determine a position of each digital display device based on identifying an edge". (Emphasis added.)
On the other hand, Utsch does teach "performs a machine learning operation to determine a position of each digital display device based on identifying an edge". (Emphasis added.)
Utsch discloses that a unique barcode can be displayed on a plurality of devices for alignment, as shown in fig 3 [See ¶-21]. The user then takes a picture of the plurality of devices [See ¶-21]. The picture is analyzed to determine the edge of each unique pattern [See ¶-22]. The system uses image processing and pattern recognition (machine learning operations) to determine the position and orientation of each device [See ¶-19]. A skilled artisan would understand that the edges of the unique pattern would need to be detected in order to perform pattern recognition of the unique barcode.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee's multi display system, Poornachandran's cloud server, and Gordon's video model portion displaying to incorporate the teachings of Utsch's pattern recognition.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known techniques of image processing and pattern recognition would have .
Claims 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20170315772 A1 thereafter "Lee"), in view of Poornachandran et al (US 20170075638 A1 thereafter "Poornachandran"), in view of Gordon (US 20170201740 A1), in view of Lucero et al (US 20120206319 A1 thereafter “Lucero”).
As to claim 9, Lee, Poornachandran, and Gordon disclose the system of claim 1, wherein the [processor] is further configured to process the data representing the digital content item into multiple distinct data portionsMarc Trachtenberg, Serial No. 16/432,041Dkt. 18786.00003 Page 4corresponding to distinct display portions of the digital content item, and [Lee, The controller 180 may transmit a divided content to the image output devices 200a-b [See ¶-431, 446]. A skilled artisan would understand from Figs 18A-D that the first and second portions that are displayed on the image output devices 200a-b are distinct (distinct data portions)]
wherein each distinct data portion of the multiple distinct data portions is sent to a different digital display device of the multiple digital display devices for display [Lee, The controller 180 may send only a first portion to a first device and a second portion to a second device [See ¶-446]].
cloud is further configured to process the data representing the digital content item…” (Emphasis added.)
On the other hand, Lucero does teach “wherein the cloud is further configured to process the data representing the digital content item…” (Emphasis added.)
Lucero discloses that the functions performed by the shared media manager 111 can be performed by shared services platform 103 (cloud) [See ¶-34]. Thus a skilled artisan would understand that the plurality of user equipment 101a-n (including multiple digital display devices) would receive the information for their portion of photo A via the communication network 105 and shared services platforms 103a-n (cloud) [See Fig 1]. The broadest reasonable interpretation of the claim does not preclude the shared services platforms 103a-n (cloud) from simply transmitting information about what portion of the photo A (digital content item) to display since the information will be distinct for each device and thus constitute multiple distinct data portions. Since the shared services platforms 103a-n (cloud) would coordinate the display of photo A, a skilled artisan would understand that it would send distinct information to each display.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee's multi display system, Poornachandran's cloud server, and Gordon's video model portion displaying to incorporate the teachings of Lucero’s cloud content processing.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Lucero’s cloud content processing would have predictably 
As to claim 19, Lee, Poornachandran, and Gordon disclose the method of claim 11, further comprising processing, by the [processor], the data representing the digital content item into multiple distinct data portions corresponding to distinct display portions of the digital content item, and [Lee, The controller 180 may transmit a divided content to the image output devices 200a-b [See ¶-431, 446]. A skilled artisan would understand from Figs 18A-D that the first and second portions that are displayed on the image output devices 200a-b are distinct (distinct data portions)]
sending each distinct data portion of the multiple distinct data portions to a different digital display device of the multiple digital display devices for display [Lee, The controller 180 may send only a first portion to a first device and a second portion to a second device [See ¶-446]].
However, Lee, Poornachandran, and Gordon do not teach “processing, by the cloud, the data representing the digital content item…” (Emphasis added.)
On the other hand, Lucero does teach “processing, by the cloud, the data representing the digital content item…” (Emphasis added.)
Lucero discloses that the functions performed by the shared media manager 111 can be performed by shared services platform 103 (cloud) [See ¶-34]. Thus a skilled artisan would understand that the plurality of user equipment 101a-n (including multiple digital display devices) would receive the information for their portion of photo A via the communication network 105 and shared services platforms 103a-n (cloud) [See Fig 1]. The broadest reasonable interpretation of the claim does not preclude the shared 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee's multi display system, Poornachandran's cloud server, and Gordon's video model portion displaying to incorporate the teachings of Lucero’s cloud content processing.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Lucero’s cloud content processing would have predictably resulted in reducing the workload on the user's device thus conserving battery and other computer resources.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO BORJA/           Primary Examiner, Art Unit 2173